DETAILED ACTION
	This office action is in response to the RCE filed on August 15, 2022 to enter the after-final amendment proposed on August 4, 2022 (via AFCP 2.0).  In accordance with this amendment, independent claims 1 and 13 have been amended, claims 10 and 14-20 have been formally canceled, while new dependent claims 21-28 have been added.
Claims 1-9, 11-13, and 21-28 remain pending and are now in condition for allowance, with claims 1 and 13 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered by the formal filing of an RCE on August 15, 2022.
 

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (original claims 14-20 have been canceled), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 1-9, 11-13, and 21-28 are allowed.  Claims 1 and 13 are in independent claim form, and have been amended into condition for allowance in the amendment filed on August 4, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Jian US ‘930; Lee US ‘023; Hama US ‘184) does not expressly teach or reasonably suggest, in combination, each claim limitation as further amended into claims 1 and 13 on August 4, 2022.  In particular, the Examiner must consider such represented combination of claims 1 and 13, and in the context of Applicant’s specification and drawings.  Note Figs. 3, 7, and 12b (for example) for the forward feature 301 / 302 / 303 / 303b where the optical transmission medium protrudes (at 205, Fig. 3) from the first surface of the ferrule matrix.  Although any one structural feature of claims 1 or 13 may be found in the pertinent prior art references, the overall combination, as a whole and as arranged, is not found reasonably obvious over the current prior art (with sufficient motivation and clear reasons to combine into one).  For these reasons, the Examiner is unable to present a prima facie case of obviousness for either claim 1 or 13 as required under 35 U.S.C. 103.  Claims 2-9, 11, 12, and 21-28 are allowed as being further dependent from either independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see RCE to enter amendment with remarks (pages 7-9), filed August 4, 2022, with respect to the Jian US ‘930 reference have been fully considered and are persuasive.  All final rejections (35 U.S.C. 102 and 35 U.S.C. 103) to Jian US ‘930 as mailed on May 13, 2022 have been withdrawn.  Claims 1-9, 11-13, and 21-28 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                    
August 16, 2022